
	

116 SRES 3 ATS: To elect Chuck Grassley, a Senator from the State of Iowa, to be President pro tempore of the Senate of the United States.
U.S. Senate
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 3
		IN THE SENATE OF THE UNITED STATES
		
			January 3, 2019
			Mr. McConnell submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To elect Chuck Grassley, a Senator from the State of Iowa, to be President pro tempore of the
			 Senate of the United States.
	
	
 That Chuck Grassley, a Senator from the State of Iowa, be, and he is hereby, elected President of the Senate pro tempore.
		
